566 So.2d 520 (1990)
Theodor TSIKNAKIS and Kiki Tsiknakis, His Wife, Appellants,
v.
VOLVO FINANCE NORTH AMERICA, INC., a Foreign Corporation, and Jeanmarie Sangerman, Appellees.
Jacinto ABDALA and Marlen Abdala, Appellants,
v.
WORLD OMNI LEASING, INC., and Jerry Carver, Appellees.
Nos. 89-1769, 89-2803.
District Court of Appeal of Florida, Third District.
April 17, 1990.
*521 Cooper, Wolfe & Bolotin, Miami, and Sharon L. Wolfe, Neil Carver, Coral Gables, Poses & Halpern, Miami, for appellants.
Pyszka, Kessler, Massey, Weldon, Catri, Holton & Douberley and Edward D. Schuster, Fort Lauderdale, Herzfeld & Rubin and Jeffrey B. Shapiro and Judy D. Shapiro, Miami, for appellees.
Before BARKDULL, COPE and GODERICH, JJ.
PER CURIAM.
Appellees Volvo Finance North America, Inc., and World Omni Leasing, Inc., are lessors of automobiles which were leased for periods in excess of one year. Their lessees, Jeanmarie Sangerman and Jerry Carver, respectively, each maintained insurance in the amounts required by paragraph 324.021(9)(b), Florida Statutes (1987). The two lessees were involved in separate automobile accidents. The injured plaintiffs sued the lessees and the lessors. The lessors were granted summary judgment on the ground that liability was foreclosed by paragraph 324.021(9)(b), and the injured plaintiffs have appealed.
We affirm under the authority of Raynor v. De La Nuez, 558 So.2d 141 (Fla. 3d DCA 1990); Folmar v. Young, 560 So.2d 798 (Fla. 4th DCA 1990); Kraemer v. General Motors Acceptance Corp., 556 So.2d 431 (Fla. 2d DCA 1989); and Perry v. G.M.A.C. Leasing Corp., 549 So.2d 680 (Fla. 2d DCA 1989), review denied, 558 So.2d 18 (Fla. 1990).
As was done in Raynor, we note that the question presented here affects the rights of the motoring public, and certify the question to the Supreme Court of Florida as one of great public importance.
Affirmed.